IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0879
                                Filed August 19, 2015


IN THE INTEREST OF K.S. AND K.S.,
Minor Children,

J.R., Mother,
Appellant,

C.S., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Benton County, Jane F. Spande,

District Associate Judge.



       A mother and a father appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



       Kristin L. Denniger, Cedar Rapids, for appellant mother.

       Robert M. Bembridge of Swisher & Cohrt, Waterloo, for appellant father.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, David C. Thompson, County Attorney, and Jo Nelson, Assistant County

Attorney, for appellee State.

       Robert W. Davison, Cedar Rapids, attorney and guardian ad litem for

minor children.



       Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                            2


DOYLE, P.J.

       J.R., the mother, and C.S., the father, separately appeal the termination of

their parental rights to their children, K.S. and K.S. We review their claims de

novo. In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       We have carefully reviewed the record, the briefs of the parties, and the

juvenile court’s sixteen-page, single-spaced ruling that is both fact intensive and

exceptionally thorough. We find the ruling to be well-reasoned and well-written,

and after our de novo review of the record, we agree with and approve of the

reasons and conclusions therein.1 Because we believe there is little we can add

to the ruling, we adopt as our own the juvenile court’s findings and affirm its

ruling terminating the parents’ parental rights pursuant to Iowa Rule of Appellate

Procedure 6.1203(a).

       AFFIRMED ON BOTH APPEALS.




       1
         The statutory grounds for termination asserted in the petition to terminate
parental rights are paragraphs (a), (e), and (f) of Iowa Code section 232.116(1) (2015).
Although the juvenile court set out the requisite elements for each of the three statutory
grounds in its conclusions of law section of the ruling, it referenced only paragraphs (a)
and (e); it did not reference paragraph (f). In its application of the law to the evidence,
the juvenile court found insufficient evidence to terminate under paragraphs (a) and (e),
and it specifically cited section 232.116(1)(a) and (e). The court found sufficient
evidence to terminate under the requisite elements of section 232.116(1)(f), but it did not
specifically reference section 232.116(1)(f). We find the court’s omission to be a
typographical error. It is abundantly clear from the court’s ruling that the parents’
parental rights are terminated under section 232.116(1)(f). In any case, the parties
acknowledge the parental rights were terminated under section 232.116(1)(f).